DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In the specification paragraph 0117 line 5 the occurrence of “DCP SDUs” seems to be a typo, it is suggested to the applicant to change --DCP SDUs-- to --PDCP SDUs--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decarreau et al. (US 2016/0183158 A1; hereinafter “Decarreau”).
For claim 1, Decarreau teaches establishing first protocol stack layers corresponding to a first transmission branch and second protocol slack layers corresponding to a second transmission branch of a split bearer, wherein the first protocol stack layers comprise at least one of a first Packet Data Convergence Protocol (PDCP) layer, a first radio link control (RLC) layer, or a first medium access control (MAC) layer, and wherein the second protocol stack layers comprise at least one of a second PDCP layer, a second RLC layer, or a second MAC layer (see paragraph 0045; MS 132, BS 134 and BS 138 each includes at least one radio protocol stack that may be implemented in hardware and/or software. According to an example implementation, a protocol stack may include logic, and/or computer instructions executed by a processor to perform the functions or operations for each entity of the protocol stack. An example protocol stack for the master BS 134 may include, for example, at least a Packet Data Convergence Protocol (PDCP) entity 220, a Radio Link Control (RLC) entity 222, a Media Access Control (MAC) entity 224, a Physical layer (PHY) entity 226, and a Radio Resource Control (RRC) entity 228); starting a timer when a first operation is performed on first data on the first transmission branch, wherein the first data is transmitted to the first RLC layer or, the first MAC layer of the first transmission branch (see paragraph 0064; a PDCP PDU transmission timer 260 may be provided for each of a plurality of PDCP PDUs. For example, a 
For claim 2, Decarreau teaches further comprising: starting transmission of the first data on the first transmission branch; completing transmission of the first data on the first transmission 
For claim 3, Decarreau teaches wherein identifying that the second operation is not performed on the second data on the second transmission branch comprises: transmission of the second data is not completed on the second transmission branch; transmission of the second data is not started on the second transmission branch; or transmission of a part of the second data is not completed on the second transmission branch (see paragraph 0074; PDCP entity 240 may set or initialize a transmission timer associated with the PDU, and then may start the transmission timer for the PDU when the PDCP entity 240 sends or passes the PDU to RLC entity 242 for transmission to RLC entity 222 of BS 134, via radio link 212, or when RLC entity 242 transmits the PDU. If the transmission timer (e.g., 260) associated with the PDU expires before PDCP entity 240 receives an indication of successful delivery of the PDU from RLC entity 242, then this trigger condition (expiration of transmission timer for PDU before receipt of indication of delivery) may cause the PDCP entity 242 to re-send the PDU to a different RLC entity, such as to RLC entity 252 for transmission to RLC entity 232 of BS 138 via radio link 214. RLC entity 242 may provide an indication of successful PDU delivery to PDCP entity 240 based, for example, on RLC entity 242 receiving an ACK from peer RLC entity 222 for one or more corresponding RLC PDUs; and see paragraph 0079; dual connectivity network (e.g., MS 132 connected to BS 134 and BS 138) may offer multiple independent transmission paths (e.g., via different RLC entities and different radio links, and/or directed or transmitted to different BSs). 
For claim 15, Decarreau teaches a transceiver; and a processor coupled to the transceiver (see paragraphs 0083 and 0084) and configured to: establish, using the transceiver, first protocol stack layers corresponding to a first transmission branch an second protocol stack layers corresponding to a second transmission branch of a split bearer, wherein the first protocol stack layers comprise at least one of a first Packet Data Convergence Protocol (PDCP) layer, a first radio link control (RCL) layer, or a first medium access control (MAC) layer, and wherein the second protocol stack layers comprise at least one of a second PDCP layer, a second RLC layer, or a second MAC layer (see paragraph 0045; MS 132, BS 134 and BS 138 each includes at least one radio protocol stack that may be implemented in hardware and/or software. According to an example implementation, a protocol stack may include logic, and/or computer instructions executed by a processor to perform the functions or operations for each entity of the protocol stack. An example protocol stack for the master BS 134 may include, for example, at least a Packet Data Convergence Protocol (PDCP) entity 220, a Radio Link Control (RLC) entity 222, a Media Access Control (MAC) entity 224, a Physical layer (PHY) entity 226, and a Radio Resource Control (RRC) entity 228); start a timer when a first operation is performed on first data on the first transmission branch, wherein the first data is transmitted to the first RLC layer or the first MAC layer of the first transmission branch (see paragraph 0064; a PDCP PDU 

For claim 17, Decarreau teaches wherein when identifying that the second operation is not performed on the second data, the processor is further configured to: transmission of the second data is not completed on the second transmission branch; transmission of the second data is not started on the second transmission branch; or transmission of a part of the second data is not completed on the second transmission branch (see paragraph 0074; PDCP entity 240 may set or initialize a transmission timer associated with the PDU, and then may start the transmission timer for the PDU when the PDCP entity 240 sends or passes the PDU to RLC entity 242 for transmission to RLC entity 222 of BS 134, via radio link 212, or when RLC entity 242 transmits the PDU. If the transmission timer (e.g., 260) associated with the PDU expires before PDCP entity 240 receives an indication of successful delivery of the PDU from RLC entity 242, then this trigger condition (expiration of transmission timer for PDU before receipt of indication of delivery) may cause the PDCP entity 242 to re-send the PDU to a different RLC entity, such as to RLC entity 252 for transmission to RLC entity 232 of BS 138 via radio link 214. RLC entity 242 may provide an indication of successful PDU delivery to PDCP entity 240 based, for example, on RLC entity 242 receiving an ACK from peer RLC entity 222 for one or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 8 – 11, 18, 22 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Loehr et al. (US 2018/0279173 A1; hereinafter “Loehr”).
For claim 4, Decarreau teaches all of the claimed subject matter with the exception of further comprising: cancelling transmission of the second data; deleting the second data; cancelling transmission of a part of the second data that has not yet been transmitted; or deleting the part of the second data that has not yet been transmitted.  Loehr from the field of communication similar to that of Decarreau teaches  processor 405 may discard 670 the corresponding duplicate PDU 250 queued for transmission to the second cell group 105b and the method 650 ends. In addition, the processor 405 may reorder the sequence numbers (SN) of the discarded PDU (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to discard the queued transmission as taught by Loehr into the system of Decarreau.  The motivation for doing this is to provide for an efficient system where the system resources can be saved. 
For claim 8, Decarreau teaches all of the claimed subject matter with the exception of wherein before starting the timer and performing the first operation, the uplink data transmission method further comprises receiving timer information from a network device, and wherein the timer 
For claim 9, Decarreau teaches to enable the user equipment to perform a first operation on first data on a first transmission branches and after the timer is started to perform a third operation on second data on a second transmission branch when a second operation is not performed on the second data before timing of the timer ends (see paragraph 0074; PDCP entity 240 may set or initialize a transmission timer associated with the PDU, and then may start the transmission timer for the PDU when the PDCP entity 240 sends or passes the PDU to RLC entity 242 for transmission to RLC entity 222 of BS 134, via radio link 212, or when RLC entity 242 transmits the PDU. If the transmission timer (e.g., 260) associated with the PDU expires before PDCP entity 240 receives an indication of successful delivery of the PDU from RLC entity 242, then this trigger condition (expiration of transmission timer for PDU before receipt of indication of delivery) may cause the PDCP entity 242 to re-send the PDU to a different RLC entity, such as to RLC entity 252 for transmission to RLC entity 232 of BS 138 via radio link 214. RLC entity 242 may provide an indication of successful PDU delivery to PDCP entity 240 based, for example, on RLC entity 242 receiving an ACK from peer RLC entity 222 for one or more corresponding RLC PDUs).  Decarreau does not explicitly teach determining a duration of a 
For claim 10, Decarreau teaches all of the claimed subject matter with the exception of further comprising: determining the duration of the timer based on a quality of service parameter of the uplink data; determining the duration of the timer based on a quality of service parameter of a transmission path in which the uplink data is transmitted; or determining the duration of the timer based on feature information of the split bearer. Loehr from the field of communication similar to that of Decarreau teaches  a base station 120 may direct the mobile device 110 to employ the transit timer 255. For example, the base station 120 may set the split bearer configuration indicator 215. In addition, the base station 120 may set the routing mode 230 to the method 750 and specify a duration for the transit timer (see paragraph 0070) and probability that PDCP PDUs 250 transmitted successfully over one cell group 105 cannot be delivered to an upper layer due to missing PDCP PDUs 250 awaiting transmission via the other cell group 105 is reduced. The amount of routed PDCP PDUs 250 as defined by the routing threshold 225 ensures that a sufficient amount of pre-processing is possible in order to meet the processing timing requirements, i.e. generating the transport block in the given time period (see 
For claim 11, Decarreau teaches further comprising sending a triggering condition for starting or stopping the timer to the user equipment branch (see paragraph 0073; Different types of trigger conditions may be used to cause the PDU to be re-sent via a different path or via a different RLC entity or different radio link. According to a first example implementation, the detecting a trigger condition may include 1) starting a transmission timer (e.g., PDCP PDU transmission timer 260) associated with the PDU, and then 2) determining or detecting that the transmission timer associated with the PDU has expired before the first protocol entity receives an indication of successful delivery of the PDU to the first BS and see paragraph 0074; PDCP entity 240 may set or initialize a transmission timer associated with the PDU, and then may start the transmission timer for the PDU when the PDCP entity 240 sends or passes the PDU to RLC entity 242 for transmission to RLC entity 222 of BS 134, via radio link 212, or when RLC entity 242 transmits the PDU. If the transmission timer (e.g., 260) associated with the PDU expires before PDCP entity 240 receives an indication of successful delivery of the PDU from RLC entity 242, then this trigger condition (expiration of transmission timer for PDU before receipt of indication of delivery) may cause the PDCP entity 242 to re-send the PDU to a different RLC entity, such as to RLC entity 252 for transmission to RLC entity 232 of BS 138 via radio link 214. RLC entity 242 may provide an indication of successful PDU delivery to PDCP entity 240 based, for example, on RLC entity 242 receiving an ACK from peer RLC entity 222 for one or more corresponding RLC PDUs; and see paragraph 0079; dual 
For claim 18, Decarreau teaches all of the claimed subject matter with the exception of wherein after identifying that the second operation is not performed on second data when timing of the timer ends, the processor is further configured to: cancel transmission of the second data; delete the second data; cancel transmission of a part of the second data that has not yet been transmitted; or delete the part of the second data that has not yet been transmitted.  Loehr from the field of communication similar to that of Decarreau teaches  processor 405 may discard 670 the corresponding duplicate PDU 250 queued for transmission to the second cell group 105b and the method 650 ends. In addition, the processor 405 may reorder the sequence numbers (SN) of the discarded PDU (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to discard the queued transmission as taught by Loehr into the system of Decarreau.  The motivation for doing this is to provide for an efficient system where the system resources can be saved. 
For claim 22, Decarreau teaches all of the claimed subject matter with the exception of the processor is further configured to receive, using the transceiver, timer information from a network device before starting the timer.  Loehr from the field of communication similar to that 
For claim 48, Decarreau teaches all of the claimed subject matter with the exception of wherein the timer information comprises duration information of the timer.  Loehr from the field of communication similar to that of Decarreau teaches  a base station 120 may direct the mobile device 110 to employ the transit timer 255. For example, the base station 120 may set the split bearer configuration indicator 215. In addition, the base station 120 may set the routing mode 230 to the method 750 and specify a duration for the transit timer (see paragraph 0070).  Therefore, it would have been obvious to one skilled in the art to have the base station of Decarreau set the timer in the manner taught by Loehr.  The motivation for doing this is to provide for an efficient system where the use of the resources are optimized. 

Allowable Subject Matter
Claim(s) 5 – 7 and 19 – 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al. (US 2017/0055176 A1), Hong et al. (US 2019/0386779 A1), Xu et al. (US 2020/0119976 A1) and Wu et al. (US 2021/0075710 A1) are cited to show an Uplink Data Transmission Method, Timer Configuration Method, and Related Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.